GARVIN, District Judge.
This is a libel to recover 8346.50 for wages claimed to have been earned by the libelant while a carpenter on the steamship Wells City, $66.50, a tool chest, worth $200, and clothes, worth $80. libelant signed regular shipping articles on the steamship Wells City at Liverpool, England, on March 3, 1918, as carpenter, for a voyage to the United States and return at wages of ¿14 per month. The vessel reached New York April 3, 1918.
Libelant claims that on April 8th he duly demanded of the master of the vessel one-half of the wages he had then earned, under the provisions of section 4530 of the United States Revised Statutes (Comp. St. § 8322), which demand was refused, whereupon he became entitled to a release from his contract of employment and to the full amount of wages earned up to the time of the demand. Libelant claims that he duly demanded the tool chest and clothing, which were and are his property, after making his demand for one-half of wages earned, and that he was not allowed to take either tool chest or clothes.
The claimants contend that before demanding one-balf of his wages, libelant had abandoned and deserted the Wells City, thereby forfeiting his rights to his said effects, under section 221 of the Merchants Shipping Act of 1894 of the United Kingdom; libelant and claimants being British subjects and citizens and the Wells City being a British ship.
The testimony establishes to my satisfaction that on Saturday morning, April 6th, before any demand whatever was made for wages, the-libelant refused to do any more work and left the ship, with the intention of having her finally sail without him. This amounted to desertion, and therefore, under the Merchants Shipping Act, supra, the li-belant has forfeited all his effects and wages. The case comes within the rule laid down in The Belgier (D. C.) 246 Fed. 966, which holds that seamen must act in good faith in making demand for wages. Judge Augustus N. Hand in that case says:
“The libel must therefore bo dismissed, because these men were engaged in deserting, and were not acting in good faith.”
The libel is dismissed.